Citation Nr: 1514450	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's currently diagnosed obstructive sleep apnea is related to his military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  See 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and to assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  As discussed below, sufficient evidence is of record to grant the claim of entitlement to service connection for obstructive sleep apnea.  Therefore, any error in complying with the notice or assistance requirements with respect to the claim would be harmless and need not be considered.  Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for sleep apnea.

Generally service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The Board determines whether the requirements for service connection are met based on an evaluation of the probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the claimant will receive the benefit of the doubt in the resolution of the issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  A denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996). 

The Veteran claims entitlement to service connection for sleep apnea dating from his military service.  As noted above, in order for service connection to be granted, three elements must be present: (1) a current disability; (2) an in-service incurrence of disease or injury; and (3) a nexus.  See Hickson, supra.  As to a current disability, the Veteran is currently diagnosed with obstructive sleep apnea.  The Veteran underwent a sleep study in November 2000 and was diagnosed with mild obstructive sleep apnea.  The Veteran also underwent a somnoplasty to the base of his tongue and hyoid suspension in May 2001; however, the Veteran continued to exhibit symptoms of obstructive sleep apnea. 

With regard to the second element of service connection, evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records contain no complaint of, or treatment for, sleep apnea.  Nonetheless, the Veteran contends that his sleep issues began during service, approximately in 1993, and that he experienced fatigue while in service.  The Veteran is competent to report the circumstances of sleep difficulty during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the Veteran's spouse submitted a statement attesting to in-service and post-service symptoms of the Veteran such as loud snoring and gasping for air during his sleep.  The Veteran also submitted statements from two Marines who served with him that echo the Veteran's spouse's statements regarding in-service symptoms of snoring.  Accordingly, evidence of an in-service incurrence has been satisfied.  

With regard to the final element, a nexus, the Board finds sufficient evidence that the Veteran's diagnosed sleep apnea was incurred in service.  The Veteran was diagnosed with sleep apnea three years after separation from service, and no medical evidence suggests that his current sleep apnea symptoms differ from those he experienced during service or that there was an intervening cause.

Additionally, in January 2015, Dr. Lee opined that the Veteran's obstructive sleep apnea was related to his military service.  Dr. Lee based his opinion on a review of the Veteran's record as well as the long history of snoring and witnessed apnea reported by the Veteran's wife.  The Board finds Dr. Lee's positive opinion to be of highly probative value it is consistent with the totality of evidence of record.  In addition, in formulating his opinion, Dr. Lee provided a rationale for his opinion, and applied reliable medical principles to the Veteran's case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the evidence is at least in equipoise with respect to whether the Veteran's obstructive sleep apnea is warranted.  Accordingly, entitlement to service connection for obstructive sleep apnea is warranted.

ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


